DETAILED ACTION
Status of Application: Claims 1-6 are present for examination at this time.  
Claims 1-6 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by “Methods And Systems For Providing Location Based Services In A Venue Using Femtocells”  by Edge, US2015/0201305A1 (“Edge”)
With regard to claim 1 , Edge discloses a communications system for a private wireless communications network that includes a plurality of BS/APs to be installed at a private location, comprising:	a subscriber database that holds subscription data including registration information for each of the plurality of BS/Aps (Edge at ¶¶45, 48-49, and 61 where the system has servers with access to a database with information regarding access point deployment and subscriber information.  Also see ¶45 where  and ;	and a domain proxy connected to the subscriber database and configured to receive registration information, the domain proxy in communication with a Spectrum Management Entity (SME), the domain proxy configured to receive location coordinates for the private location and utilize said coordinates in a registration request prior to installation of the BS/APs, and subsequent to installation of the BS/APs, the domain proxy configured to direct the BS4/APs to take REM measurements at the enterprise location (Edge at ¶49 where the servers can receive the location coordinates of the network nodes and direct the taking of signal strength measurements and use map related information as well as store new radio environment maps based on the measurements.)
With regard to claim 3 , The communications system of claim 1, wherein the private wireless communications network comprises an enterprise network at an enterprise location (Edge at ¶¶44-45 where femtocells are deployed as part of the access network).
With regard to claim 4 , The communications system of claim 1, wherein the domain proxy is configured to obtain location coordinates utilizing an address for the private location (Edge at ¶39 where a postal address may be used).
With regard to claim 5 , The communications system of claim 1, further comprising:	an Auto Configuration Server (ACS) connected to the DP and in communication with the BS/APs;	said ACS configured to provision the BS/APs for taking REM measurements (Edge at ¶49 where the servers can receive the location coordinates of the network nodes and direct the taking of signal strength measurements and use map related information as well as store new radio environment maps based on the measurements.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. All obviousness rationales stated below are rationales that would have been obvious prior to the earliest effective filing date of the application.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over “Methods And Systems For Using Location Based Service Information To Enable Self-Realized Leases by Smith and Surampudi US2017/0195891-A1 (“Smith”).
With regard to claim 2 , while Edge discloses the communications system of claim 1, Edge does not explicitly state “wherein the plurality of BS/APs comprise Citizens Broadband radio Service Devices (CBSDs).” However, the following limitation is known in the art as taught by Smith. Smith  discloses: wherein the plurality of BS/APs comprise Citizens Broadband radio Service Devices (CBSDs) (Edge at ¶388).
Reasons to Combine: The point of a spectrum arbitrage system is to leverage available spectrum.  There is a finite amount of available spectrum to pick from (i.e. finite number of spectrum solutions, see MPEP § 2145(X)(B) being used in the spectrum).  Therefore it would have been obvious to one of ordinary skill 

With regard to claim 6 , while Edge discloses the communications system of claim 5, Edge does not explicitly state that the system is, further comprising: “a Self Organizing Network (SON) unit connected to receive REM measurements from the BS/APs and responsive to said measurements to determine the RF environment of the private communications network”. However, the following limitation is known in the art as taught by Smith. Smith  discloses: a Self Organizing Network (SON) unit connected to receive REM measurements from the BS/APs and responsive to said measurements to determine the RF environment of the private communications network (Edge at ¶9 and ¶¶368-370).
Reasons to combine: Smith states at ¶¶2,3
“[0002] Over the past several years, internet-enabled smart phones, tablets and gaming consoles have become essential personal accessories, connecting users to friends, work, leisure activities and entertainment. Users now have more choices and expect to have access to content, data and communications at any time, in any place. As more users utilize these services, telecommunication networks must meet these increases in user demand, and support the array of new services and provide fast, reliable communications. Therefore, improved methods and solutions for dynamically allocating underutilized telecommunication resources (e.g., RF spectrum, etc.) of a first telecommunication network for access and use by wireless devices that subscribe to other networks will be beneficial to the telecommunication networks, service providers, and to the consumers of telecommunication services.
[0003] The various aspects include a dynamic spectrum arbitrage (DSA) system that includes a plurality of fixed wireless devices in a first telecommunication network, a home eNodeB gateway (HGW) including a HGW processor coupled to each of the plurality of fixed wireless devices via first communication links, a dynamic spectrum controller (DSC) including DSC processor coupled to the HGW via a second communication link, and a dynamic spectrum policy controller (DPC) including a DPC processor coupled to the DSC via a third communication link. In an aspect, at least one of the fixed wireless devices includes a processor (device processor) that is configured with processor-executable instructions to perform operations that include using an enhanced location based service (eLBS) techniques to dynamically determine a location for the respective fixed wireless device (the location including latitude, longitude and altitude of the respective fixed wireless device), and determining whether the respective fixed wireless device may be included in a lease (e.g., telecommunication resource lease negotiated by the DSA system and/or via the performance of DSA operations) based on the location”

One of ordinary skill in the art knows that dynamically adjusting as mentioned herein (especially with regard to self-organizing networks) allows for more efficient and sometimes optimized use of spectrum.  Therefore, it would have been obvious to one of ordinary skill in the art for this reason to combine Edge with Smith for these reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2825